- Prepared by EDGARX.com Exhibit 1.01 Mechanical Technology, Incorporated Conflict Minerals Report For The Year Ended December 31, 2015 This Conflict Minerals Report (CMR) for the year ended December 31, 2015 has been prepared pursuant to Rule 13p-1 and Form SD promulgated under the Securities Exchange Act of 1934, as amended (the Rule). The Rule was adopted by the Securities and Exchange Commission (SEC) to implement reporting and disclosure requirements related to Conflict Minerals as directed by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (Dodd-Frank Act). The Rule imposes certain reporting obligations on SEC registrants whose manufactured products contain Conflict Minerals that are necessary to the functionality or production of their products, and generally requires such registrants to annually conduct a reasonable country of origin inquiry (RCOI) reasonably designed to determine whether any of their necessary Conflict Minerals originated in the Covered Countries. “Conflict Minerals” are defined as cassiterite, columbite-tantalite (coltan), gold, wolframite, and their derivatives, which are limited to tin, tantalum, tungsten, and gold for the purposes of this assessment. The “Covered Countries” for the purposes of the Rule and this CMR are the Democratic Republic of the Congo (DRC), the Republic of the Congo, the Central African Republic, South Sudan, Uganda, Rwanda, Burundi, Tanzania, Zambia and Angola. The reporting requirements apply to registrants whatever the geographic origin of the Conflict Minerals and whether or not they fund armed conflict. If a registrant can establish that any Conflict Minerals it uses originated from sources other than the Democratic Republic of the Congo or an adjoining country (the Covered Countries), or from recycled and scrap sources, they must file with the SEC a Form SD that describes the RCOI completed. If a registrant knows or has reason to believe based on its RCOI that any of the Conflict Minerals in its supply chain may have originated in the Covered Countries, or if it is unable to determine the country of origin of those Conflict Minerals, then the registrant must exercise due diligence on the Conflict Minerals’ source and chain of custody. If after such due diligence the registrant is unable to conclude that the Conflict Minerals did not originate in a Covered Country or come from scrap or recycled sources, the registrant must submit with its Form SD a CMR that includes a description of those due diligence measures. The CMR presented herein relates to Company products: (i) for which Conflict Minerals are necessary to the functionality or production of that product; (ii) that were manufactured, or contracted to be manufactured, by the Company; and (iii) for which the manufacture was completed during calendar year 2015. 1.
